 TEAMSTERSLOCAL 439 (SHIPPERS IMPERIAL)General TeamstersLocal439, International Brother-hood of Teamsters,Chauffeurs,Warehousemenand Helpers of America(Shippers Imperial)andMelvin J.Leandro, III. Case 32-CB-206829 August 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 15 May 1986 Administrative Law JudgeGordon J. Myatt issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed cross-exceptions anda supporting and answering brief.The NationalLaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.ORDERThe National LaborRelations Board adopts therecommendedOrder of theadministrative lawjudge andorders thattheRespondent,GeneralTeamstersLocal439, InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpersof America, its officers,agents, and representatives,shall take the action setforth in the Order.Ariel L.Sotolongo,Esq.,for the General CounselDavid A.Rosenfeld,Esq. (Van Bourg,Weinberg, Roger &Rosenfeld),of San Francisco, California,for the Re-spondent.DECISIONSTATEMENT OF THE CASEGORDON J. MYATT,AdministrativeLaw Judge. On acharge filed against General TeamstersLocal 439,Inter-nationalBrotherhoodof Teamsters,Chauffeurs,Ware-housemen and Helpersof America (Respondent Union)by Melvin J. Leandro III,an individual,on 3 June 1985,the Regional Director for Region 32 issued a complaintand noticeof hearing on 27 June1985 and an amendedcomplaint and noticeof hearing on 12 July 1985. Thegravamen of the amended complaint is that RespondentUnionis the exclusivecollective-bargaining representa-tive for an appropriate unit of ShippersImperial's (Ship-pers)employees and, as such,is a party to a collective-bargaining agreementwith the employerwhich containsa valid union-securityclause.'Further, that Leandro'The union-security clause requires as a condition of employment thatall unit members become members of the Union after 30 days of employ-ment and remain members in good standing.255began employment with Shippers on 12 July 1984$ and,on 30 November,was informed by a representative ofRespondent Union that he owed dues for the period 1July to 30 November,as well as a billing assessment fee.Also, that payment of the dues and assessment fee weredue on 14 December.The complaint alleges that on 17December Respondent Union demanded Shippers dis-charge Leandro and Shippers complied with this demandon 28 December.It is alleged that the discharge of Lean-dro was for reasons other than failure to pay periodicdues and initiation fee uniformly required as a conditionof acquiring or maintaining membership in RespondentUnion.Thisconduct is alleged to have violated Section8(b)(1)(A)and (2)of the National Labor Relations Act,29 U.S.C. § 151 et seq. Respondent Union admitted cer-tain allegations of the amended complaint,denied others,and specifically denied the commission of any unfairlabor practices.A hearing was held in this matter on 16 September1985.All parties were represented by counsel and had anopportunity to present evidence and examine and cross-examine the witnesses. Briefs were submitted by the par-ties and have been duly considered. On the entire recordin this case,including my observation of the witnesseswhile testifying,Imake the followingFINDINGS OF FACTI. JURISDICTIONIt is admitted,and I find,that Shippers Imperial is aCalifornia corporation engaged in the businessof provid-ing trucking services as an interstate carrier and main-tains an office and place of business in Manteca,Califor-nia.Further,during the12months preceding the issu-ance of the complaint, Shippers,in the course of its busi-ness operations,purchased and received goods valued inexcessof $50,000 from sellers or suppliers located withinthe State of California,who in turn received such goodsin substantially the same form directly from outside theState of California.Based on the above,I find that Ship-pers is, and and has been at all times material, an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and(7) of the Act.U. THE LABOR ORGANIZATION INVOLVEDGeneral TeamstersLocal 439,International Brother-hood of Teamsters,Chauffeurs,Warehousemen andHelpersof Americaisa labor organization within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESWith the exception of one factual situation,there is noserious dispute about the events involved in this case.Leandro became employed by Shippers on 12 July. Priorto working for Shippers,Leandro was, and had been for21 years, a member of Teamsters Local 748 which is lo-cated in Modesto. At the inception of his employmentwith Shippers, Leandro was informed by his supervisorYUnless otherwise indicated,all dates hereafter refer to the year 1984.281NLRB No. 37 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat it was a condition of employment that he join Re-spondent Union.Leandro,a truckdriver for Shippers,was operating atruck that serviced local canneries. His shift was from 6a.m. to 6 p.m. each day. Because he was on shift whenRespondent Union's business office was open,3 he hadhiswife called the union office in August toascertainwhat he had to do to become a member of RespondentUnion. She was informed that Leandro had to personallytake care of the matter. Leandro's wife called the unionoffice a second time at some unspecified date in Septem-ber to inquire about transferring his membership fromLocal 748 to Respondent Union. She was again advisedthatLeandro had to come personally to thebusinessoffice to execute the papers necessary to effectuate thetransfer of membership.Becausehe was constantly working during the hoursRespondent Union's business office was open, Leandrocalled there sometime during September and requestedthat a business agent come to Shippers with the neces-sary papers to transfer his membership. No one from Re-spondent Union ever complied with Leandro's request.InNovember, a coworker asked Leandro whether hehad taken care of his membership obligation.WhenLeandro replied he had not found time to get to theunion office during its business hours, the coworker sug-gested Leandro could go while out on the road duringhis shift.On 30 November, at approximately 4:30 p.m., Leandrowent to the Union's business office in Stockton duringhis work shift. He spoke with Linda Houk, a clerical em-ployee in the office. Leandro informed Houk that he hadbeen working for Shippers since 12 July and he wantedto transfer his membership from Local 748 to Respond-ent Union. Houk then used the office computer to con-tact Local 748 to ascertain its transfer charges and shehad Leandro fill out the transfer application. Houk item-ized and explained the various charges on the applicationthat Leandro had to pay to transfer his membership. (SeeG.C. Exh. 4.) He was required to pay a transfer fee of$21.50 which would go to his former local; $21 constitut-ed the November dues to which Local 748 was entitledunder the International Union's constitution and 50 centswas for the transfer fee. In addition, Leandro wascharged $20.50 for Respondent's dues for the month ofDecember and a "fair share" fee of $82. The lattercharge represented his fair share for being representedby Respondent Union from July to October while em-ployed in the Shippers bargaining unit. Finally, Leandrowas charged a $20 buildingassessmentfee.This was aone-time charge assessed by Respondent Union againstallnew members, whether transferees or those payingthe full initiation fee.4 Thus, the total charges Leandro3The Union's businessofficewas open from8 a.m. to 5 p in -appar-ently Monday through Friday4The buildingassessment fee was a charge levied against all memberswhich had been approved by Respondent'smembershipfor the purposeof acquiringand maintainingtheUnion'sadministration building andheadquarters.At thetime the initial assessment was made, Respondentmembershipvoted notto increase their duesbut toassess each member$5 a year until the $20 was paidin full In1982, themembershipvoted torequireallnew members ormembers transferring in to pay the buildingassessment in a lump sum at the timetheybecame membersof the Localhad to pay to make the transfer in membership amountedto $123.50. Thetransfer application also indicated thisamount had to be paid by 14 December or the Unionwould notify Leandro's employer to terminate him pur-suant to the union-security agreement.Houk testified that Leandro had an option to join Re-spondent Union as a brand new member rather than as atransferee, but the cost would have been greater. Lean-dro would have had to pay an initiation fee of $150 plusthe building assessment fee ($20)and dues for the currentmonth($20.50).She explained that members of otherlocals usually came in as transferees because of the sub-stantial difference in cost.Leandro did not object to any of the charges itemizedby Houk and testified he considered them to be the regu-lar charges for transferring his membership.Because ofheavy medical expenses he had recently incurred, how-ever, Leandro did not have the money available to paythe fees necessary to make the transfer.5According toLeandro, he had $53 in his wallet at the time and askedif he could pay the fees in two installments;the last ofwhich would be paid on 30 December. He stated thatHouk said the full amout had to be paid at one time andhe had until 15 December to do so.Contrary to Leandro, Houk testified that Leandro didnot offer to make the payments in two installments. Ac-cording to Houk, Leandro said he did not have themoney and she told him the full amount was due on 14December.Houk further testified that it was officepolicy to accept partial payments on membership fees.She stated that had Leandro made a partial payment on30 November, the balance would have been due on 14December.Leandro continued working for Shippers, although noton a daily basis. The busy season for hauling for the can-neries was from January to October of each year. There-after, drivers were on short-termlayoffs and only calledto work sporadically as needed. During this time, Lean-dro's personal financial plight did not improve and some-time in December he was forced to give up his homeand move his family elsewhere. He testified he went toRespondent Union's office in December and informedthem that he could not pay the fees to transfer his mem-bership because of the medical expenses he incurred onbehalf of his daughter.On 17 December, Respondent Union sent a form letterto Shippers requesting the termination of Leandro pursu-ant to the union-security provision in the collective-bar-gaining agreement. (See G.C. Exh. 2.) Although a copywas sent to Leandro, it was sent to his old address andThe record further discloses that unlike the moneys received from dueswhich were placed in a general account,the building assessment fundswere kept in a special account and no part of the building assessment feewas refundable The building purchased and maintained by the Unionhoused its offices for officers and business agents, its administrative staff,and its meeting hall.All Respondent Union's records and its dispatchingfunctions were also performed from this building. In addition,Respond-ent Union obtained additional funds by renting out portions of the build-ing to other unions for various activities5Leandro's daughter had been hospitalized recently and her medicalbills,not covered by insurance,were in excess of several thousand dol-lars TEAMSTERSLOCAL 439 (SHIPPERS IMPERIAL)he did not receive it until 9 January 1985.As a result ofthe termination request,Shippers sent a terminationnotice to Leandro on 28 December.(See G.C. Exh. 3.)Thisnoticewas also sent to Leandro's former address,and had not been received by him at the time he re-ceived his copy of the Union's request for his termina-tion.On receiving the copy of the termination request fromthe Union,Leandro called Respondent's office and spokewith Business Representative Elliott.He testified that El-liott told him not to worry and that"the girls in theoffice do it all the time." Leandro stated that Elliott toldhim to come in when he got the money and "the matterwould be taken care of."9Sometime during the latter part of February or theearly part of March,Leandro received an income taxrefund.He went to the union office and offered to payhalf of the fees required for his union-security obligation.He spoke with Dennis Garcia,current secretary-treasur-er of Respondent Union.The testimony indicates thatLeandro did not inform Garcia of his problem in payingthe fees for transferring his membership but, rather,askedGarcia what he had to do to join the Union.Garcia responded that it was necessary to pay the initi-ation fee and asked if Leandro were working. WhenLeandro indicated that he had been laid off,Garcia re-fused to accept any money from Leandro and told himto return when he got a job.Leandro was subsequentlyrehired by Shippers in May 1985.However,because ofhis termination on 28 December,Leandro lost four posi-tions on the seniority board with Shippers.Concluding FindingsThe General Counsel contends the building fund as-sessment fee and the"fairshare" fee for July wereamountswhichRespondent Union could not lawfullyinsist Leandro pay as condition of employment to satisfyhis membership obligation.Regarding the building assess-ment fee,the General Counsel argues that it falls outsidethe estabished defmitionof "periodicdues" contained inSections 8(a)(3) and 8(b)(2) of the ,Act.7 Regarding the"fair share" for July,theGeneral Counsel argues thatLeandro was a new member of the bargaining unit. Assuch,he was entitled tothe statutorygrace period of 30°At the time Leandro spoke with Elliott,he considered himself to beon layoff because he had not received the termination notice from Ship-pers.Leandro testified that Elliott indicated he was aware that the dnv-ers were on layoff from Shippers at the time.TThe relevant portion of Sec. 8(aX3), dealing with employer unlawfulconduct,is contained in the second proviso and states:Provided further,That no employer shall justify any discriminationagainst an employee for nonmembership in a labor organization . .(B) if he has reasonable grounds for believing that membership wasdenied or terminated for reasons other that the failure of the employ-ee to tender the periodic dues and the initiation fees uniformly re-quired as a condition of acquiring or retaining membership.Similarly,Sec. 8(b)(2), dealing with unlawful union conduct, states in rel-evant part:(2) To cause or to attempt to cause an employer. . .to discrimi-nate against an employee with respect to whom membership in suchorganization has been denied or terminated on some ground otherthan his failure to tender the periodic dues and the initiation fees uni-formly required as a condition of acquiring or retaining membership.257days,8 and his grace period would have excluded anyfees for the monthof July whenhe first began workingfor Shippers.Thus,theGeneral Counsel contends Re-spondent Union actedunlawfully byincluding these twoamounts in the total charge for the transferof Leandro'smembership and subsequently requesting his terminationunder the union-security provision for failure to paythese charges.Respondent Union,on the otherhand,argues thatLeandro was a member of a sister local and, as such, histransfer application into Respondent Union was an inter-nalmatter under theproviso toSection 8(b)(1)(A) andnot subject to Board scrutiny.In this regard, RespondentUnion notes that Leandro could have made applicationfor a"new" as opposed to a transferred membership, al-though at a higher cost.Then he wouldhave been re-sponsibleonly for theinitiation fee and the currentmonth's dues at the time of his application.By availinghimself ofthe right totransfer at a lower cost,Respond-ent Union asserts it could now lawfully charge Leandrofor the"fair share"fee commencing with the first monthhe becamea part of thebargaining unit.RespondentUnion also asserts the building assessment fee was for thepurpose of enabling the Respondent Union to accomplishitsduties as the collective-bargaining agent and, underthe SupremeCourt's rationale inEllis v.Railway Clerks,9was a valid union-security obligation which could be im-posed on Leandro.Finally,Respondent Union contendsthat even if the building assessment and July "fair share"feeswere found to be unlawful,Leandro was unable topay any portion of the transfer obligation which in factremained lawful.Thus,according to Respondent Union,it could nevertheless request his termination without vio-lating the Act.WhileRespondent's arguments are not without someappeal,I am of the view that the facts here establish thata violationof the Acthas been committed.First, it isclear that the building fund assessment fee was a one-time charge levied against members for the purchase andsubsequent maintenance and upkeep of the headquartersbuilding ofthe Union. Therecan be no dispute regardingthe benefitsderived bythe membership from the oper-ation of theUnion's building fund.Among other things,itprovided a building which housed the administrativeand businessoffices of the Union,the Union'smeetinghall, its dispatchoffice,and provided storage for all theUnion's records.In spite of these benefits,however, theassessment for the building fund does not fall within thedefinitionof "periodicdues" established by the case law.InCarpentersLocal 455 (BuildingContractors),10theBoard indicated its adherence to the distinction drawnbetween periodic dues and assessments that wasfirst for-mulated bythe Third Circuit inFood FairStores, ttand°The grace period is contained in Sec.8(aX3) of the Act and provides.That nothing in this Act.shallpreclude an employer frommaking an agreement with a labor organization. . .to require as acondition of employment membership therein on or after the thirti-eth day following the beginning of such employment... .° 466 U.S. 435 (1984).10 271 NLRB1099 (1984).11NLRB v. Food FairStores,307 F.2d 3 (3d Cir. 1962). 258DECISIONSOF NATIONALLABOR RELATIONS BOARDsubsequentlyadopted bythe Board inTeamsters Local959 (RCA Service).12The distinction articulated by thecourt inFood Fair(307 F.2d at 11),stated:[T]he term "periodic dues"in the usual and ordi-narysense means the regular payments imposed forthe benefitsto be derived from membership to bemade at fixed intervals for the maintenance of theorganization.An assessment,on the other hand, is acharge levied on each member in the nature of a taxor some other burden for a special purpose, nothaving the character of being susceptible of antici-pation as a regularly recurring obligation as in thecase of"periodic dues."In view ofthis now-settled distinction,itbecomes ap-parent that despitethe benefitsflowing from the oper-ation of the buildingfund,the assessments to sustain it donot fit the definition of periodicdues under theAct. Thecharacterizationof the one-time charge as a buildingfund assessment is evidencethat the obligationwas for alimited or special purpose.Also, the factthat it was anadmitted one-time charge precludes any notion that itwas a recurring obligation. Moreover,the building fundmoneys, including rentals from the use of the Union's fa-cilities by other organizations,were keptapart from thegeneral operationalfundsof RespondentUnion; therebyfurtherindicating these funds were singled out for a spe-cial purpose.Thus,even though the establishment andthe operationof the building fund was of continual bene-fit to themembership,the one-time assessment imposedto support it does not constitute"periodic dues" which,under a union-security provision,may be collected frombargaining unit employees on pain of discharge.Team-stersLocal 959 (RCA Service),supra;Carpenters Local 455(BuildingContractors),supra.In arriving at this conclusion,I am not unmindful ofthe SupremeCourt's decision inEllis v.Railway Clerks'sestablishing the dues obligation in a union-security situa-tion under the Railway Labor Act. Although ananalogyto that case is inviting,I find it is not applicable to thefacts here.There, the Court wasfaced with determiningwhich portion of the monthlydues obligation objectingemployees were responsible to pay in a union-securitysituation.The Court formulatedthe following standardto be applied to such a situation:[W]hen employeessuch as petitioner object to beingburdened with particular union expenditures, thetestmustbe whetherthe challenged expendituresare necessarily or reasonably incurred for the pur-pose of performingthe dutiesof an exclusive repre-sentative of the employees in dealing with the em-ployeron labor-management issues.[466U.S. at448.]Therefore,in theElliscase, the Court wasnot address-ing the distinctionbetween periodicdues and assessmentsunder theNationalLaborRelationsAct.Rather, theCourt wasconcernedwith whatportionof the periodic12Teamsters Local959(RCAService),167 NLRB 1042, 1045(1967).13Ellis Y.Railway Clerks,466 U.S. 435(1984).dues related to the duties of the union as the exclusiverepresentative of the employees in the bargaining unit.This is simply not the issue presented by the instant caseand I find theEllisrationale does not apply here.For the reasons set forth above,I find that the build-ing assessment fee charged Leandro as part of his trans-fer obligation did not fall within the meaning of"period-ic dues" as that term is used inthe Act.It follows, there-fore,that Respondent Union couldnot lawfullyrequesthis termination under the union-security provision forfailure to satisfy his membership obligation when such anassessment was included in that obligation.14Turning nextto theJuly "fair share"fee, Ifind that byincluding this amount inLeandro's transfer-of-member-ship obligation and invoking the union-security provisionto terminate him for failure to meet this obligation, Re-spondent Union has violatedthe Act.It is settled law"that a union's demand for payment of back dues whicharose during a period when there was no contractual ob-ligation to maintain membership in the union. . .cannotlawfully be imposed as a condition of employment evenunder a valid union-security agreement."Millwright &MachineryErectors Local 740 (Tallman Constructors),238NLRB 159, 160(1978) (and the case citedtherein).Asthe record shows here,themonthly"fair share" feescharged Leandro were precisely the amount of themonthly membership dues.Indeed,Houktestified themonthly fees represented Leandro's fair share of the costof being represented by RespondentUnion while work-ing in the bargaining unit.Hence,it is apparentthe "fairshare"feeswere another version of the monthly mem-bership dues,albeit designated by a different name.There isno question that a union lawfully may seekthe discharge of an employee whose dues are in arrearswhen it has a valid union-security clause in the collec-tive-bargaining agreement with an employer.Radio Offi-cers Union (Bull Steamship) v NLRB,347 U.S. 17 (1954).Section 8(a)(3) of the Act, however,provides,for a 30-day grace period following the beginning of employmentbefore membership requirements under a union-securityagreement can be enforced as a conditionof employ-ment. Indeed,in recognitionof thisstatutorygraceperiod,the transfer applicationprovided Leandro by Re-spondent Unionspecificallynoted that"if an employeehas not become a member in good standingwith [theUnion] after the 31st dayof employment,a terminationnotice shall be sent to the company." (See G.C.Exh. 4.)Respondent Union contends,however, that Leandrowas not seeking to become a"new member,"but ratherwas transferring his membership from a sisterlocal of thesame InternationalUnion.As such,Respondent Unionargues it was free,under its internal rules,to charge himthe fair share fee for representing him fromthe inception11 I reject Respondent Union's argument that Leandro waived hisright to challenge this assessment by not voicing any objection to the feewhen it was imposed.As the General Counsel correctly observes, thereisno case which holds that an employee presented with an impropermonetary demand by a union has an obligation to object to its paymentto preserve his statutory rights. Furthermore, the Board and the courtshave long held that a waiver of a statutory right must be clear and un-equivocal There are no facts which support the finding of such a waiverin this case. TEAMSTERSLOCAL 439 (SHIPPERS IMPERIAL)of his employment with the Shippers bargaining unit. Ifind this argument is not persuasive.Although Leandro was seeking to transfer his mem-bership from a sister local,his prior employment as aunion member was outside of and not with a bargainingunit represented by Respondent Union.Thus, when hesecured employment in the bargaining unit representedby RespondentUnion,he acquired the rights of a newemployee.As a new employee,the contractual obligationof maintaining membership in good standing could notbe imposed on him until after the expiration of the statu-tory grace period.SeeIronWorkers Local 118(PittsburghDes Moines Steel),257 NLRB564 (1981);Millwright &Machinery ErectorsLocal 740 (TallmanConstructors),supra.Because he began his employment in the bargain-ing unit on12 July,itfollows that the statutory graceperiodwould preclude any membership obligation forthe monthof July.By incorporatingthe July "fair share"fee in the total amount of Leandro's transfer-of-member-ship obligation and by invoking the union-security provi-sion to cause his termination for failure to satisfy the fullamount of this obligation, Respondent Union was, ineffect,demanding"back dues"for a period when Lean-dro had no contractual obligation to pay them.Accord-ingly,I find Respondent's conduct in this regard was un-lawful underthe Act.The final argument presented here is RespondentUnion's assertion that even if the unlawful charges wereremoved,Leandro'scircumstanceswere such that hewould not have been able to satisfy the transfer-of-mem-bership obligation.Therefore,he would have been dis-charged in any event under the union-security provision.As withRespondent's other contentions,this argumenttoo must be rejected.There is no question that because of the heavy finan-cial burden resulting from is daughter'smedical expenses,Leandro was unable to pay his transfer-of-membershipobligation on 14 December as required by RespondentUnion.15However,the issue here is not whether Lean-dro was in a financial position to satisfy his transfer-of-membership obligation. Rather,it is whether the totalamount of the transfer-of-membership charges constitut-ed a sum that could be lawfully imposed on him as acondition of his employment under the union-securityagreement.Having found that the building assessment feedid not come within the term "periodic dues" and thestatutory grace period precludedthe July"fair share"fee, it becomes evident that Respondent enforced theunion-security provision against Leandro to compel pay-ment of these obligations as well as those which it wasentitled to impose as his membership obligation.Thisis not a situation where an employee was willful-ly and deliberately seeking to avoid his union-securityobligation as a "free-rider."SeeTeamstersLocal 630(Ralph Grocery),209 NLRB 117 (1974).Rather,it is onein which the union-security obligation contained chargesrs I do not deem it necessary to determine the credibility question pre-sented by Leandro's testimony that his offer to pay half of the obligationon 30 November was refused and Houk's testimony that no such offerwas made.The record clearly establishes that Leandro was unable to paythe full amount of the transfer-of-membership obligations by 14 Decem-ber.259for items which Respondent Union could not establishlawfully as a condition of employment.It is of no conse-quence that Leandro,due to financial hardship, wasunable to pay even that portion of the union-security ob-ligation to which Respondent Union lawfully was enti-tled.The vice here is not Leandro's inability to pay thetransfer-of-membership obligation.Rather,it is Respond-ent Union's demand for payment of the total amount, in-cluding those sums which could not be made a part ofthe union-security obligation,and enforcing this demandthrough the union-security agreementwhen paymentwas not made. In these circumstances,Ifind that Re-spondent Union engaged in unlawful enforcement of itsunion-security clause against Leandro.In sum,Ifind the building assessment fee chargedLeandro as part of his transfer-of-membership obligationdid not fall within the definition of "periodic dues" asthat term is used in the Act.I further find that the Re-spondent Union did not afford Leandro the statutorygrace period on his membership obligation when itcharged him a"fair share"fee for the month of July; thedate when he began employment with Shippers. By in-voking the terms of the union-security agreement tocause the discharge of Leandro for failure to pay histransfer-of-membership obligationwhich included theabove charges, Respondent Union has violated Section8(b)(1)(A)and (2) of the Act.CONCLUSIONS OF LAW1.Shippers Imperial is an employer engaged in com-merce or in an industry affecting commerce within themeaning of Section 2(2), (6), and(7) of the Act.2.General TeamstersLocal439, International Brother-hood of Teamsters, Chauffeurs,Warehousemen andHelpers of America is a labor organization within themeaning of Section 2(5) of the Act.3.By including as a part of the transfer-of-membershipobligation of Melvin Leandro III a building assessmentfee and a "fair share" fee for his first month of employ-ment and by causing Shippers Imperial,under a union-security provision,to discharge Leandro for failure topay the total amount of this transfer-of-membership obli-gation,RespondentUnionhasviolatedSection8(b)(1)(A) and (2) of the Act.4.The aboveunfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.THE REMEDYHaving found Respondent has engaged in unfair laborpractices,itshall be ordered to cease and desist there-from and to take certain affirmative action which will ef-fectuate the policiesof the Act. At thehearing, counselfor Respondent Union contended that Shippers should bea party to this proceeding because if Respondent Unionwere found to have violatedtheAct,itcould notcompel Shippers to restore Leandro to his rightful posi-tion on the senioritylist.Thus,counsel for RespondentUnion asserted that the Union would be liable to Lean-dro "in perpetuity." The short answer to this plea isfound in the Board'sdecision inSheetMetalWorkers 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 355 (Zinsco Electrical Products),254 NLRB 773(1981).16 In that case, the Board overruled the remedyestablished in thePen & Pencil Workerscase 17 and heldthatwhen a union unlawfully causes an employee's dis-charge under a union-security provision and there is noculpability on the part of the employer, the union must,among other things, make the employee whole for alllosses of wages and benefits until the employee is rein-stated to his former or substantially equivalent position,or until the employee obtains substantially equivalent em-ployment elsewhere.Therefore, Respondent Union here, as the transgressorwho must bear the consequences flowing fromits unlaw-ful acts, shall be required to make Leandro whole forany losses of wages and other benefits he suffered as aresult of the discrimination against him from the date ofhis discharge until the date he was rehired by Shippers.Further,Respondent Union shall be required to notifyShippers that the Union request Leandro be restored tothe position on the seniority list that he occupied at thetime of the unlawful discrimination against him and takewhatever lawful steps necessary, as the collective-bar-gaining representative, to secure the restoration of Lean-dro's seniority. Until the seniority of Leandro is restored,Respondent Union shall make him whole for any lossesinwages and benefits he suffers as a result of his lowerseniority status. Loss of wages shall be calculated in themanner prescribed inF.W.Woolworth Co.,90 NLRB289 (1950), with interest thereon computed in the mannerset forth inFlorida Steel Corp.,231 NLRB 651 (1977).18Finally,Respondent Union shall be required to removefrom its records all documents relating to the unlawfulrequest for Leandro's discharge on 17 December 1984and any documents relating to action taken pursuant tothat request. In addition, Respondent Union shall notifyLeandro in writing that this action has been taken.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed19ORDERThe Respondent, General Teamsters Local 439, Inter-nationalBrotherhood of Teamsters, Chaufeurs,Ware-housemen and Helpers of America, its officers, agents,and representatives, shall1.Cease and desist from(a)Requesting, under the terms of its union-securityagreementwith Shippers Imperial, the discharge ofMelvin Leandro for failure to pay his transfer-of-mem-bership obligation when the obligation includes amountsassessed as a building assessment fee and a fee for "fair16 Enfd. in relevant part716 F.2d 1249 (9th Cir 1983)." Pen& Pencil Workers Local 19593 (Parker Pen),91NLRB 883(1950) (the union's liability was held toterminate5 days afterit requestedthe employer to reinstate the employee)See generallyIsis Plumbing Co,138 NLRB 716 (1962).19 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings,conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.share" representation for the month that Leandro wasnot statutorily obligated to pay such a fee.(b) In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteedthem by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Request, in writing, that Shippers Imperial restoreMelvin Leandro to the position he occupied on the se-niority list prior to the discrimination against him and, asthe collective-bargainingrepresentative, takewhateverother lawful steps are necessary to secure the restorationof Leandro's seniority status.(b)Make Melvin Leandro whole, in the manner setforth in the remedy section of this decision, for anylosses of wages and other benefits he may have sufferedas a resultof thediscrimination against him.(c)Remove from its records all documents relating tothe unlawful request for the discharge of Melvin Lean-dro on 17 December 1984 and any doucments relating toaction taken pursuant to that request. Also, notify MelvinLeandro, in writing, that this action has been taken.(d) Post at its business office and meeting hall copiesof the attached notice marked "Appendix."20 Copies ofthe notice, on forms provided by the Regional DirectorforRegion 32, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaces where notices to members are customarily posted.Reasonable steps shall be taken by the Respondent toensure that the notices are not altered, defaced, or cov-ered by any other material.(e)Furnish theRegionalDirector for Region 32signed copies of the notice for posting by Shippers Impe-rial,provided that employer is willing, where notices toemployees are customarily posted.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.20 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe UnitedStatesCourt of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT request, under the terms of our union-security agreement with Shippers Imperial, the dischargeof Melvin Leandro for failure to pay his transfer-of-mem-bership obligation when that obligation includes amounts TEAMSTERSLOCAL 439 (SHIPPERS IMPERIAL)charged as a building assessment fee and a fee for fairshare representation for the month Melvin Leandro wasnot statutory obligated to pay such a fee.WE WILL NOT in any like or related manner restrain orcoerce Melvin Leandro,or any other member,in the ex-ercise of rights guaranteed in Section 7 of the NationalLabor Relations Act.WE WILL make Melvin Leandro Whole for any loss ofwages and other benefits he may have suffered as aresult of the discrimination against him,plus interest.WE WILL request,inwriting,that Shippers ImperialrestoreMelvin Leandro to the position he occupied onthe seniority list prior to our discrimination against him,and WE WILL take whatever lawful steps are necessary261to secure the restoration of Melvin Leandro's senioritystatus.WE WILL removefrom our records all documents re-lating to the unlawful request for the discharge ofMelvin Leandro on 17 December 1984 and any otherdocuments evidencing action taken pursuant to that re-quest,and WEWILL notifyMelvin Leandro,inwriting,that this action has been taken.GENERAL TEAMSTERSLOCAL 439,INTER-NATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMENAND HELP-ERS OF AMERICA